DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending.
Claim Rejections - 35 U.S.C. § 112
Claim Interpretation
The elements do not invoke 35 U.S.C. § 112(f).
References
US4719987		George, Jr et al.	January 19, 1988
US20080068926	Chambers et al.	March 20, 2008
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over US4719987 in combination with US20080068926. 
With regards to claim 1 the US4719987 reference discloses the utilization of a seismic source array (title) comprising: a housing (21); a plurality of seismic sources (54), each seismic source being configured for generating a seismic signal; a protective structure (22 and 23) attached to the housing (21) and comprising a frame defining a protective space (40) near the housing, wherein the plurality of seismic sources are suspended from the housing in a first position relative to the housing and arranged within the protective space defined by the protective structure (Fig. 2).   The difference between the US4719987 reference and claim 1 is that the claim recites the utilization of a pivotable arm structure that is rotatable relative to the frame for moving the at least one seismic source to a second position relative to the housing, wherein the second position being located outside the protective space.  The US20080068926 reference teaches that it was well known in the art to utilize a pivotable (22) arm structure that is rotatable relative to the frame for moving the at least one source to a second position relative to the housing, wherein the second position (FIGs. 2A and 4) being located outside the protective space.  It would have been obvious to modify the US4719987 reference to utilize a pivotable arm as motivated by the US20080068926 reference to enable the US4719987 system to keep the transducer plum (see ¶ 0051).
With regards to claim 2, the US4719987 reference discloses the utilization of a hoist line (25a and 25b). 
With regards to claim 3, the US4719987 reference discloses the utilization of reels (see Fig. 4)).

With regards to claims 5 and 6, the US4719987 reference discloses the utilization of floatation members (21).
With regards to claims 7 and 8, the US4719987 reference discloses the utilization of a wireline communication device or a tow connector part (see Fig. 5). 
With regards to claim 11, the US4719987 reference discloses the utilization of a survey ship (see Fig. 5 and 80). 
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 9, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645